[dbmmreleaseexecuted_corde001.jpg] [dbmmreleaseexecuted_corde001.jpg]





shall  have any further obligations to each other  pursuant to or  arising
directly or

indirectly  from  the  Underlying  Agreement  or  from  any  other  agreement
 and

understanding whether written or oral relating to the subject  matter thereof.

2.    MUTUAL RELEASES

Except   for   the   respective  obligations   of   the   Parties   under   this
  Agreement  or   as

otherwise  set  f01th above, each  party (for  itself,  himself or  herself and
 on  behalf of  its,

h is  or  her  successors and  assigns)  hereby  releases, rem ises  and
 forever discharges  the

other  Parties (and  all  predecessors, successors  and  assigns  of  the  other
 Parties,  and  the

respective  directors,  officers,  employees,   owners,  agents  and
  representatives  of  the

other   party  and   its  predecessors,  successors  and  assigns)  of  and
  from  any  and  all

actions,  causes  of  action,  suits,  clai ms,  demands,  agreements,  debts,
  liabi li ties  and

obligations of any nature, fixed or contingent,  known or  unknown, whether at
 law or  in

equity,  by reason of  any event,  occurrence, circumstances or  matter  of  any
 nature  with

respect to the Underlying Agreement  (collectively, the "Claims").

3.    WATVER OF CALIFORNIA  CIVIL CODE SECTION 1542

The Parties hereby acknowledge  the ir familiarity with the prov isions  of
Section  1542 of

the  California  Civi l  Code,  and  hereby expressly  waive  any  and  all
 rights  or  benefits

they have or  may have thereunder, or  under any other  federal or  state
 statutory  rights or

rules, or  principles of common  law or equity, or  those of  any jurisdiction ,
 government,

or  political subdivis ion,  similar  to  Section  1542 ("Similar  Provision").
  Thus,  no  party

to  the  Agreement may invoke the  benefits of  Section  1542  or  any  Similar
 Provision  in

order  to  prosecute  or  assert  in  any  manner  a ny  Claims  that  are
  released  under  this

Agreement.  Section 1542 ofthe  California Civil Code provides:

"A  general   release  does  not  extend   to claims  which  th e

cre di tor  does  not  know  or  suspect   to exist  in  his  favor   at

the  time  of executing  the  release,  which  if  k nown  by  him

must  have  materially  affected   his settlement with  the

debtor ."

The  Parties  to  the  Agreement  hereby expressly  and  knowingl y  acknowledge
 that  they

may hereafter discover claims or  facts  in addition to or  different  from
 those  which  they

know  or  believe  to  exist  with  respect  to  the  subject  matter  hereof
 which,  if  known  or

suspected  at  the  time  of  executing  the  Agreement,  may  have  materially
 affected  the

Agreement.   Nevertheless,  each  party  to  the  Agreement affirms  its
 intention  to  hereby

fully,  final ly  and  forever  settle  and  release   all   disputes  and
 differences,  known  or

unknown, suspected  or  unsuspected,  and  whether  or  not  concealed  or
 hidden, incl uding

the rights s pecified  in California Civil Code Section 1542 or any Similar
Provision.



2

RTG/BrandEntertalll Settlement  &  Release

812002.5





4.    PUBLICITY RESTRICTIONS

No  Party shall  authorize,  circulate,  publi sh  or  otherwise  disseminate
 any  news  articles

or other pub!ici ty of any kind  related to  this Agreement or  the  Underlying
Agreement or

the  serv ices  rendered by any  Party to any other  Party unless  the  sa me
 is  first  approved

by the  Parties in writing,  nor  disparage  in  any  manner  intended or
 likely to  be  harmful

to  any other  Party or  each  Party's  business,  including any officer,
 director  or  advisor  to

a   Party  in  relation  to  the  Party's  services  under  the  Underlying
 Agreement.   DBMM

shall   be   permitted  to  disclose  a   mutuall y  agreed  to   press  release
 announci ng  this

Agreement for compliance with securities regulations applicable to the DBMM.

5.   REPRESENTATIONS AND  WARRANTIES

Each of  the Parties to this Agreement represen ts and  warrants that it, he or
she has full

power  and  authority  to  enter  into  this  agreement  for  themselves  or
 for  the  Party  they

represent.

6.   SEVERABILITY

The  terms  of  the  Agreement shall  be  severable.   The  invalidity  or
 unenforceabil ity  of

one  or more of the  terms contained in the  Agreement shall  not  affect any
other  terms of

the Agreement.

7.   HEADINGS

Headings are  used  in the  Agreement for convenience only and  do  not  have
any  force or

effect in the interpretation or construction of  the Agreement.

8.   ASSIGNMENT

Each  Party  represents  and  warrants  that  i t  has  not  assigned  all  or
 any  portion  of  any

claim  pertaining  to  the  Clai ms,  as  the  case  may  be,  or  any
  interest  i n  any  Party

(i ncluding shares  of  DBMM)  to  any  person  or  entity.   If  any claims
 are  made  by  any

third  persons or  entities  based  upon the  purported assignment  or  a ny
such  liens, shares

or  claims are  asserted  in  connection  with  the Claims,  then the  Pa rty
who  has  breached

or   allegedly   breached   its   representation   or   warranty   contained
  herein   agrees   to

indemnify  a nd  hold  harmless  the  other  Party  or  Parties  from  any  said
 claims  being

made.

9.   GOVERNING  LAW

The  Agreement  shall  be  subject  to, governed  by,  and  construed  in
 accordance with  the

laws of the State of California.

10. ATTORNEYS'  FEES AND COSTS TO  ENFORCE AGREEMENT

If  any  legal   action  or  proceeding  is  brought  arising  out  of,  or
 connected  with  the

Agreement, the prevailing party or  parties shall  be entitled to recover, in
addition to any



3

RTG/BrandEntertain Settlement &  Release

812002.5





other   relief   to  which   such   party   ma y  be  entitled,   reasonable
  attorneys'   fees  and   costs

incurred  in s uch  action  or  proceeding.

II.  BINDING   EFFECT

The   Agreement   a nd  all  covenants  and   releases   set  forth   herein
  shall   be  binding   upon

and   shall   inure   to  the   benefit   of   the  respective  Parties
  hereto,   their   legal  s uccessors,

heirs,    assigns,    partners,    representatives,   parent    and    subs
idiary   com panies,   agents,

attorneys,   officers,  em  ployees,  directors  and  shareho  lders.    Each
 party  to  the  Agreement

acknowledges   that   it   has  had   the   benefit   of   advice   of   comp
etent   legal  counsel    with

respect  to  the  decision  to  enter  into  the  Agreemen  t.

12. ENTIRE UNDERSTANDING

The   Agreement   contains   the  entire   agreement   and   un derstanding
 between   the  Parties,

and   supersedes  a nd   replaces   any   and   al l  prior   written   or
  oral   negotiations,  proposed

agreements  or  agreements.    Each  Party  acknowledges  that  no  other
  party,  or  any  agent

or  attorney  of  any  party,  has  made  any  promi se,  representat ion  or
 warranty   w hatsoever,

express   or   impli ed ,  not   contained    in  the   Agreement    to   induce
  any   party  to   s ign   the

Agreement,  a nd  each   party   acknowledges   that   it  has   not   executed
   the   Agreement   in

reliance  on  any  such  promise,   representation   or  warranty.

13.  AMENDMENT TO AGREEMENT

Any  amendm ent  to  the  Agreement  must   be  in  writing   and   signed    by
 duly  authorized

representatives   of   the   Parties   hereto   and   state   the   intent   of
  the   Parties   to   amend    the

Agreement.

[Signature   Page  to  Follow]



4

RTG/BrandEntertain Settlement &  Release

812002.5





14.  EXECUTION  AND  COUNT ERPARTS

The   Agreement  may  be  executed    in  one  or   more  counterparts,  each
  of  which   shall   be

deemed   an  origi nal  agreement.    All  count erparts  of  any  such   doc um
ent  together   shall



constitute    one    and    the    same    instrument.

The    Parties    may    exchange    executed

count erparts  of  the  Agreement  by  fax  or  e-mail   (in  pdf  form),  and
  a  faxed   o re -m a iled

copy  of  a  signature  shall  be  as  valid  and  binding  as  an  original
  signa ture.

DIGITAL  BRAND  MEDIA  &

MARKETING  GROUP,  INC.



FIKIA  RTG  VENTURES,  INC.

BRANDENTERTAIN



By:

_    _

_







Name:   Linda  Perry

Nam[dbmmreleaseexecuted_corde003.gif] [dbmmreleaseexecuted_corde003.gif]e:  Cord
 Pereira



Title:     Executive  Director

Title:     Partner



Date:

Date:   May 31,  2013



By:_

_    _    _



Name:   Jeffrey  Wattenberg

Ti tle:    Partner

Date:

Name:   Jeffrey  Wattenberg

Date:

Nam[dbmmreleaseexecuted_corde003.gif] [dbmmreleaseexecuted_corde003.gif]e:  Cord
 Pereira

Date:   M ay 3  1,  2 013



5

RTG/BrandEntcrtain Settlement &  Release

812002.5



